Application for Rehearing.
SOMMERVILLE, J.
In the opinion of the court the original return of the respondent judge only was referred to and considered. In his supplemental return, the judge says:
“Now comes the undersigned judge of the civil district court and for amendment to his answer herein shows the court that, while it is true that no written plea was filed on the trial of the rule to dismiss the appeal, Mr. B. R. Forman, attorney for appellant and defendant in rule, did orally urge that the court had no jurisdiction after the bond was filed to do anything but test the surety on the appeal bond, and, the surety having been admitted to be solvent, the only question discussed or decided was whether or not the appellant should have given bond in a sum exceeding by one-half the amount of the writ of seizure and sale in the executory process, or a bond for costs.
“The ground that there was no plea to the jurisdiction is made in my original return through inadvertence. I did not notice it when my return was prepared, and handed to me for signature.”
Under these circumstances the writ of prohibition will issue.
It is therefore ordered, adjudged, and decreed that a writ of prohibition issue herein, directed to Hon. F. D. King, Judge of the Civil District Court for the Parish of Orleans, prohibiting him from ordering the execution of the judgment signed April 7, 1911, from which an appeal has been taken to this court, in the case of William E. Roberson v. Mary C. Goldsmith et al., No. 91,142, on the docket of said court, until the further order of this court.